UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7541


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL LARELL ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:04-cr-00353-CMC-3)


Submitted:   February 25, 2016               Decided:    March 1, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Samuel Larell Anderson, Appellant Pro Se.     Beth Drake, Jimmie
Ewing, William Kenneth Witherspoon, Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Larell Anderson appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012).              The district court denied § 3582 relief

because it found that Anderson was not entitled to a sentence

reduction under Guidelines Amendment 782.                        The district court

also noted that, to the extent Anderson attempted to challenge

his sentence as originally imposed by the district court, the

motion was a successive and unauthorized 28 U.S.C. § 2255 (2012)

motion over which the district court lacked jurisdiction.                                We

affirm in part, and dismiss in part.

      As    to        the     district     court’s      denial       of     relief     under

§ 3582(c)(2), we have reviewed the record and find no reversible

error.      Accordingly,         we   affirm     this     portion     of    the   district

court’s order for the reasons stated by the district court.                             See

United States v. Anderson, No. 0:04-cr-00353-CMC-3 (D.S.C. filed

Sept. 15, 2015, entered Sept. 16, 2015).

      To the extent that the district court construed Anderson’s

challenge        to     his     original    sentence       as    a        successive    and

unauthorized habeas claim, that portion of the district court’s

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.         28    U.S.C.         § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

                                             2
28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this   standard      by

demonstrating        that     reasonable           jurists       would     find     that     the

district      court’s      assessment      of       the    constitutional           claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have    independently           reviewed       the     record     and

conclude      that    Anderson      has    not       made    the     requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal, in part.

      We dispense with oral argument because the facts and legal

contentions     are       adequately      presented         in   the     materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED IN PART;
                                                                         DISMISSED IN PART




                                               3